     Case 3:20-cv-01615-MMA-DEB Document 15 Filed 08/05/21 PageID.115 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    ROBERT THOMAS CAVALIER,                            Case No. 20cv1615-MMA-DEB
      CDCR #E-98747,
12
                                        Plaintiff,       ORDER DISMISSING CIVIL
13                                                       ACTION PURSUANT
                          vs.                            TO 28 U.S.C. § 1915(e)(2)(B)(ii) AND
14
      GAVIN NEWSOM, et al.,                              § 1915A(b)(1) AND FOR FAILING
15                                                       TO PROSECUTE IN COMPLIANCE
                                     Defendants.         WITH COURT ORDERS
16
                                                         REQUIRING AMENDMENT
17
18         Plaintiff Robert Thomas Cavalier, incarcerated at Richard J. Donovan Correctional
19   Facility (“RJD”) in San Diego, California, is proceeding pro se and in forma pauperis
20   (“IFP”) in this civil rights action pursuant to 42 U.S.C. § 1983. In his Complaint,
21   Plaintiff claimed the Governor of California, a former Secretary of the California
22   Department of Corrections and Rehabilitation, the Director of the Board of Parole
23   Hearings (“BPH”), and BPH Commissioner Randy Grounds violated his Eighth and
24   Fourteenth Amendment rights during a September 6, 2019 parole suitability hearing. See
25   “Compl.,” Doc. No. 1 at 1‒6.
26   I.    Procedural History
27         On December 11, 2020, the Court granted Plaintiff’s Motion to Proceed IFP, but
28   dismissed his Complaint sua sponte for failing to state a claim pursuant to 28 U.S.C.
                                                     1
                                                                             3:20-cv-01615-MMA-DEB
     Case 3:20-cv-01615-MMA-DEB Document 15 Filed 08/05/21 PageID.116 Page 2 of 3



 1   § 1915(e)(2)(B) and § 1915A(b). See Doc. No. 7. The Court granted Plaintiff 45 days
 2   leave in which to file an Amended Complaint that corrected his pleading deficiencies.
 3   See id. at 21‒22; see also Lopez v. Smith, 203 F.3d 1122, 1130‒31 (9th Cir. 2000) (en
 4   banc) (“[A] district court should grant leave to amend even if no request to amend the
 5   pleading was made, unless it determines that the pleading could not possibly be cured.”)
 6   (citation omitted)).
 7          Plaintiff has since been granted three separate and generous extensions of time in
 8   which to file his Amended Complaint, which was last ordered due by June 14, 2021. See
 9   Doc. Nos. 9, 11, 13. Almost two months have elapsed since that time, but to date
10   Plaintiff has failed to amend in response to the Court’s repeated Orders, and has not
11   sought any additional extensions of time in which to comply. 1 “The failure of the
12   plaintiff eventually to respond to the court’s ultimatum–either by amending the complaint
13   or by indicating to the court that [he] will not do so–is properly met with the sanction of a
14   Rule 41(b) dismissal.” Edwards v. Marin Park, 356 F.3d 1058, 1065 (9th Cir. 2004).
15   II.    Conclusion and Order
16          Accordingly, the Court DISMISSES this civil action in its entirety based on
17   Plaintiff’s failure to state a claim upon which § 1983 relief can be granted pursuant to 28
18   U.S.C. § 1915(e)(2)(B)(ii) and § 1915A(b)(1), and his failure to prosecute as required by
19   Court’s December 11, 2020, December 31, 2020, February 26, 2021, and April 20, 2021
20   Orders.
21   //
22   //
23
24
     1
25    The Court notes that Plaintiff submitted a document to RJD library officials for electronic filing on May
     17, 2021, but the Court rejected it, returned it to Plaintiff via U.S. Mail on May 18, 2021, and directed
26   him to properly re-file his Amended Complaint with the Clerk of the Court via U.S. Mail on or before
     June 14, 2021. See Doc. Nos. 14, 14-1. S.D. Cal. General Order 653A permits e-filing from RJD only
27   for “initial filings by plaintiffs, defined as the complaint, an application to proceed in forma pauperis[,]
     … a motion seeking relief from [GO 653A], [or] a motion to exceed the page limits (initial documents.”
28   …. “After the initial filings, other filings [must] be mailed.” (emphasis added).
                                                          2
                                                                                         3:20-cv-01615-MMA-DEB
     Case 3:20-cv-01615-MMA-DEB Document 15 Filed 08/05/21 PageID.117 Page 3 of 3



 1         The Court further CERTIFIES that an IFP appeal would not be taken in good
 2   faith pursuant to 28 U.S.C. § 1915(a)(3) and DIRECTS the Clerk to enter a final
 3   judgment of dismissal and close the case.
 4         IT IS SO ORDERED.
 5   DATE: August 5, 2021                  ______________________________________
 6                                         HON. MICHAEL M. ANELLO
                                           United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 3
                                                                         3:20-cv-01615-MMA-DEB
